On 27 March, 1872, the relator was appointed Keeper of the Capitol by the Governor, and demanded the office of the defendant who was performing the duties thereof under an appointment of the General Assembly. The Act entitled "An Act in relation to the election of Keeper of the Capitol," under which the defendant claimed the office, was ratified 2 February, 1872. The question as to the constitutionality of this Act being argued before his Honor in the Court below, he gave judgment in favor of the relator for the same reasons that are fully set out in the cases referred to in the opinion of the Court. (521) From this judgment defendant appealed.
The questions in this case are substantially the same *Page 360 
as in Nichols v. McKee, ante, 429, and Welker v. Bledsoe, ante, 457, and are governed by the same principles and for the same reasons.
There will be judgment that the defendant be excluded from said office, and that the plaintiff recover his costs.
PER CURIAM.                                          Judgment affirmed.
Cited: Welker v. Bledsoe, ante, 465; Brown v. Turner, 70 N.C. 107.